UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 06-2250


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

JEHAD M. ALHINDI,

                Claimant - Appellant,

           v.

ABDURAHMAN M. ALAMOUDI,

                Defendant,

           v.

MOORE & VAN ALLEN; FATMA IDRIS,

                Parties in Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:03-cr-00513-CMH)


Argued:   September 26, 2008                 Decided:   October 27, 2008


Before MICHAEL    and   MOTZ,  Circuit   Judges,  and James C.
DEVER, III, United States District Judge for the Eastern
District of North Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.
ARGUED:    Henry St. John FitzGerald, Arlington, Virginia, for
Appellant.    Gordon D. Kromberg, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.   ON BRIEF: Chuck
Rosenberg, United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

        In this case arising out of a forfeiture order entered in a

criminal case, a third party appeals the district court’s denial

of her motion to exclude certain property from the forfeiture

order entered against the defendant.                      Because the Appellant is

not a bona fide purchaser for value of that property, we affirm.



                                        I.

     On July 30, 2004, Abdurahman M. Alamoudi pleaded guilty to

three     charges     including      engaging            in    prohibited        financial

transactions involving Libya, in violation of the International

Emergency Economic Powers Act (IEEPA), 50 U.S.C. § 1705 (2000).

On that same day, the district court ordered Alamoudi to forfeit

the $340,000 in cash that British authorities seized from him in

London    in    August   2003   as   well      as   an        additional    $570,000    of

illegal proceeds he received from Libyan government officials to

finance    an    assassination       plot.          In    March     2005,    after     the

Government      was   unable    to    recover        the        $570,000    of     illegal

proceeds       from   Alamoudi,      the       district          court     granted     the

government’s motion for an order of forfeiture for substitute

assets, including the real property known as 6325 Nancy Hanks

Court (“the Nancy Hanks Property” or “the Property”).

    When the district court entered the order of forfeiture for

substitute assets, Appellant Jehad Alhindi was the titled owner

                                           3
of the Nancy Hanks Property.          She had become the titled owner of

the property on December 29, 2004, more than two months after

Alamoudi had been arrested, convicted, and sentenced.                   Despite

lacking legal title to the Property until the end of December

2004, Alhindi claims that she actually owned the property from

the time Alamoudi purchased it in August 2003 due to an oral

agreement she had with Alamoudi at or near that time.                  On April

1, 2005, she filed a petition pursuant to 21 U.S.C. § 853(n)

(2000) asking the court to amend the order of forfeiture to

exclude the Nancy Hanks Property.

       At the hearing on her petition, Alhindi testified that she

became interested in purchasing a house sometime after March

2003   but   did   not   have   the   funds   or   credit   to   do   so.   She

approached several friends to ask if they would help her buy a

residence.    Alhindi recounted that when she approached Alamoudi,

who had previously provided financial and immigration support to

her, he agreed that if she made all the payments to carry a

house, he would help her finance its purchase.                    Alhindi and

Alamoudi never reduced any agreement to writing, and Alamoudi

did not provide Alhindi with any proof of ownership until after

he was in jail.

       Alhindi looked for and eventually found a house that she

wished to purchase.        On August 21, 2003, Alamoudi purchased the

Property in his name only.             Alamoudi was not present at the

                                       4
closing but was represented by Kamal Nawash, to whom Alamoudi

had given a special power of attorney.                        Alhindi also attended

the closing but did not sign anything.

     The       purchase      price     of    the   Property     was   $380,000.      The

Property was purchased with a $3,000 earnest money deposit, a

$76,523.21 down payment, and a loan of $304,000 from Emigrant

Mortgage       Company,      Inc.      (“Emigrant”).        Alamoudi      provided    the

earnest       money,   and    a     check    bearing     Alamoudi’s    name    provided

$76,000 of the down payment.                 Alhindi provided no money for the

purchase although she testified that she repaid Alamoudi $3,000

in cash to reimburse him for the earnest money.                       Emigrant loaned

money    to    Alamoudi      only.       The     sales   contract,     the   settlement

statement, the deed, and the deed of trust for the Property each

bore Alamoudi’s name only and made no reference to Alhindi.

     After Alhindi moved into the Property, she had no income

but received money through international wire transfers to pay

the carrying costs on the property.                      She testified that these

money transfers came from her family in Kuwait.

     On November 3, 2006, the district court denied Alhindi’s

petition      pursuant    to      21    U.S.C.     §   853(n)   (2000).       The   court

applied the “relation back” doctrine and found that all right,

title,    and    interest      in      the   property     forfeited    as    substitute

assets vested in the United States no later than June 30, 2003.

The court held that in order to be successful in her petition,

                                               5
Alhindi had to demonstrate by a preponderance of the evidence

either    that   the     property    vested      in    her    rather    than    Alamoudi

prior to June 30, 2003 or that she was a bona fide purchaser of

the property without notice of Alamoudi’s crimes.                              The court

held that she failed to demonstrate either.

     First, the court reasoned that Alhindi did not obtain any

ownership      interest      in    the     Property      because       all   rights      to

Alamoudi’s money, which was used to purchase the Property, had

already    vested       in   the   Government,         thereby   making      the     house

property    of    the    United     States      from    the   moment     that      it   was

purchased.       The district court further held that Alhindi failed

to demonstrate that Alamoudi purchased the house for her; the

agreement was not reduced to writing, as required by the Statute

of   Frauds,     and     Alhindi     had     failed      to    show     by   clear      and

convincing evidence that Alamoudi created an oral express trust.



                                           II.

     On appeal from the district court’s denial of her petition,

Alhindi asserts a number of errors including that the court and

government violated her right to due process and that the court

erred by requiring her to prove the existence of an oral trust

by clear and convincing evidence, denying her the rights of a

bona fide purchaser for value, and applying the “relation back”

doctrine.

                                            6
     We have reviewed the record, briefs, and applicable law,

and considered the oral arguments of the parties, and we are

persuaded that the district court reached the correct result.

We therefore affirm on the reasoning of the district court.   See

United States v. Alamoudi, No. 03-513, slip op. (E.D. Va. Nov.

3, 2006).   Alhindi concedes that her only basis for claiming

superior title to the United States in the Nancy Hanks Property

is her purported status as a bona fide purchaser for value.   As

the district court explained, however, Alamoudi acquired loans

and used his own money to pay the entire purchase price of the

Property.   As a result, he, and not Alhindi, was the purchaser

of the Nancy Hanks Property.

     For the foregoing reasons, the judgment of the district

court is

                                                       AFFIRMED.




                               7